Detailed Action
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, support in the original disclosure is not found regarding the stepless decompression tube being valveless and lacking tube wall perforations.
Claims 2 – 3 and 5 – 19 that depend on Claim 1 are also rejected via dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6 – 8, 12 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (U.S. Patent Publication No. 2012/0156309 A1 hereinafter Eckert) in view of Wang et al. (U.S. Patent No. 5,167,806 hereinafter Wang).

Regarding Claim 1, Eckert teaches a device (figure 8: phase contactor 320) comprising: a rotary mechanical phase contactor (figure 8: phase contactor 320 is a rotary phase contactor), the rotary mechanical phase contactor being comprised of a motor and a high shear rate flow impeller incorporating vanes about a center of rotation (figure 8: drive motor 360 and impeller 348 with radial projections [i.e. vanes] about the center of rotation & any shearing effects is considered as a high shear rate [0086]), the rotary mechanical phase contactor being capable of fluidly connecting to a solvent liquid source and being capable of fluidly connecting to a solute gas source (figure 8: liquid 340 and gas 354 are both supplied into contactor 320), solute gas being introduced into the impeller proper parallel to the rotational axis of the impeller drive (figure 8: gas is introduced via tube 344 which is in line with contactor 320’s rotational axis), whereby the rotary mechanical phase contactor creates a dispersion of densified gas and liquid that flows normal to the rotational axis of the impeller drive (figure 8: liquid/gas outflow 363 is normal to the rotational axis) 
Figure 8 of Eckert is silent on wherein the high shear rate flow impeller that incorporates vanes is a disk, the vanes projecting normal from a surface of the disk, liquid solvent being introduced into the impeller proper parallel to the rotational axis of the impeller drive, a pressurization pump and a stepless decompression tube, the pressurization pump being fluidly connected to the rotary mechanical phase contactor via a dispersion solution outflow, the phase contactor fluid outflow flows into the pressurization pump, the pressurization pump being fluidly connected to the stepless decompression tube via a nascent fluid outflow, wherein the stepless decompression tube is valveless and lacks tube wall perforations and wherein the stepless decompression tube is comprised of controlled dimensions such that a pressure decrease is created for the purpose of preserving a supersaturated solution; whereby the dispersion of densified gas and liquid is pressurized by the pressurization pump to create a nascent solution that is at least 1.1 X STP ambient saturation, and whereby the nascent solution flows from the pressurization pump to the stepless depressurization tube, and whereby the nascent solution at that is at least 1.1 X STP ambient saturation flows down the stepless depressurization tube where it is progressively depressurized to become a metastable solution that is at least 1.1X STP ambient saturation at ambient conditions. 
Figure 9 of Eckert teaches on the liquid solvent being introduced into the impeller proper parallel to the rotational axis of the impeller drive (figure 9: water solvent 440 is introduced via end 442 and is parallel to rotator 448’s rotational axis) and wherein the high shear rate flow impeller that incorporates vanes is a disk, the vanes projecting normal from a surface of the disk (figures 10,11 & [0036]: the impeller is a disk with vanes protruding normal to the disk’s circumferential surface).
Wang teaches a pressurization pump (figures 1A and 1B: pressure pump 17) and a stepless decompression tube (figures 2A, 2B, 2C: pipe 45 of pressurized water release assembly 40 is considered a reading on decompression tube & assembly 40 is considered a reading on stepless as it satisfies the description of stepless in the instant specification [077] – [079]: “avoiding turbulence using a controlled diameter and length tube that progressively reduced fluid pressure”, lack of use of “one of more valves in serial flow or a back pressure regulator”, and lack of use of a “variable area orifice” {the avoiding turbulence is taught with mention of “laminar flow” [Wang C8 L1 – 6] and there is no teaching of valves or regulators nor variable area orifices regarding assembly 40}), the pressurization pump being fluidly connected to the stepless decompression tube via a nascent fluid outflow, and whereby the nascent solution flows from the pressurization pump to the stepless depressurization tube (figures 3 – 7: pipe 45 of assembly 40 is downstream of pump 17 and they are fluidly connected by newly formed / nascent fluid outflows of the pump), whereby the dispersion of densified gas and liquid (Eckert is relied upon for the teaching of a dispersion of gas and liquid at the Figure 8 contactor 320’s liquid/gas outflow 363) is pressurized by the pressurization pump to create a nascent solution that is at least 1.1 X STP ambient saturation (intended use: nascent solution and 1.1 X STP ambient saturation characteristic is directed to the material to be used and worked upon by the device and does not impart any claim to the invented device’s structural limitations), and whereby the nascent solution at that is at least 1.1 X STP ambient saturation flows down the stepless depressurization tube where it is progressively depressurized (C13 L26 – 41: “the high pressure is gradually reduced”) to become a metastable solution that is at least 1.1X STP ambient saturation at ambient conditions (intended use: metastable solution is directed to an intended functional resultant effect of a product caused by the choices of the intended ingredients [i.e. gas/ liquid à nascent solution à metastable solution] to be worked upon by the device). 
It would have been obvious to one skilled in the art before the effective filing date to modify the liquid inlet conduit of the phase contactor of Figure 8 of Eckert with the liquid inlet conduit being parallel to the rotational axis of the impeller of the phase contactor and disk shaped impeller with normal projecting vanes of Figure 9 of Eckert in order to save conduit piping and therefore material costs and enhance gas / liquid mixing. Eckert and Wang are analogous in the field of utilizing industrial equipment to dissolve gasses such as oxygen into liquid solvents such as water to create a super saturated gas liquid mixture at atmospheric conditions. It would have been obvious to one skilled in the art before the effective filing date to modify the outlet of the phase contactor of Eckert with the additional pressurization pump and the downstream pressurized water release assembly of Wang in order to dissolve multiple gasses simultaneously and efficiently (Wang abstract) and generate micro gas bubbles in the dispersion liquid with bubble diameters less than 80 microns (Wang C8 L3 – 6). 

Regarding Claim 2, Eckert teaches the device (figure 8: phase contactor 320) of claim 1 wherein the rotary mechanical phase contactor creates the dispersion of densified gas and liquid by creating a gas/liquid interfacial area with bubble diameters that are less than about 700 microns (intended use: the bubble diameter is considered intended use as it is a characteristic directed to the material to be used and worked upon by the device and does not impart any claim to the invented device’s structural limitations & contactor 320 is functionally capable of accomplishing this [0088]: “small bubbles of high surface area.”).
  
Regarding Claim 3, Eckert teaches the device (figure 8: phase contactor 320) of claim 1 wherein the rotary mechanical phase contactor creates the dispersion of densified gas and liquid by creating a gas/liquid interfacial area with bubble diameters that are less than about 100 microns (intended use: the bubble diameter is considered intended use as it is a characteristic directed to the material to be used and worked upon by the device and does not impart any claim to the invented device’s structural limitations & contactor 320 is functionally capable of accomplishing this [0088]: “small bubbles of high surface area.”).

Regarding Claim 6, Eckert teaches the device (figure 8: phase contactor 320) device of claim 1.
Figure 8 of Eckert is silent on a densification pump fluidly connected to the liquid source via the liquid inflow and fluidly connected to the rotary mechanical phase contactor via a liquid outflow of the pump.
Figure 6 of Eckert teaches a densification pump fluidly connected to the liquid source via the liquid inflow (figure 6: pre-charge pump 232 & increasing the pressure of the material outflow is considered a reading on densification as significantly increasing the pressure of a liquid increases the density of gas solutes in that liquid) and fluidly connected to the rotary mechanical phase contactor (Figure 8 is relied upon for teaching of phase contactor) via a liquid outflow of the pump (figure 6: pre-charge pump 232’s outflow leads directly to the equipment used for phase contacting).
It would have been obvious to one skilled in the art before the effective filing date to modify the inlet of the phase contactor of Figure 8 of Eckert with the pre-charge pump of Figure 6 of Eckert in order to bring the liquid solvent to the necessary pressure for processing (Eckert [0081]).

Regarding Claim 7, Eckert teaches the device (figure 8: phase contactor 320) of claim 1. 
Eckert is silent on a mass flow controller capable of controlling gas flow autonomously fluidly connected to the gas source via the gas inflow and fluidly connected to the rotary mechanical phase contactor via a gas outflow of the controller.  
Wang teaches a mass flow controller capable of controlling gas flow autonomously fluidly connected to the gas source via the gas inflow and fluidly connected to the rotary mechanical phase contactor via a gas outflow of the controller (figure 1A: gas regulator equipment 4 is fluidly connected to gas inlet pipe 8, the gas regulator 4 is capable of independent regulation apart from any external control, and regulator 4’s outlet goes to phase contacting equipment [pressure vessel 1] & Eckert is relied upon to teach the rotary phase contactor).  
It would have been obvious to one skilled in the art before the effective filing date to modify the gas inlet supply of Eckert with the gas pressure regulator of Wang in order to better control gas flow.

Regarding Claim 8, modified Eckert teaches the device (figure 8: phase contactor 320) of claim 1.
Modified Eckert is silent on wherein the pressurization pump is a regenerative turbine pump.  
Figure 5 of Eckert teaches the pressurization pump is a regenerative turbine pump (figure 5: axial flow turbine based pump 70 & [0075]: “pump known as a co-compressor, which concurrently increases the pressure of both gas and liquid in the stream …”).
It would have been obvious to one skilled in the art before the effective filing date to modify the pressurization pump of Eckert in view of Wang with the axial flow turbine based pump of figure 5 of Eckert in order to increase the pressure of both the gas and liquid in the discharge stream (Eckert [0075]).

Regarding Claim 12, Eckert teaches the device (figure 8: phase contactor 320) of claim 1.
Figure 8 of Eckert is silent on a densification pump fluidly connected to the liquid source via the liquid inflow and fluidly connected to the rotary mechanical phase contactor via a liquid outflow of the pump; and a mass flow controller fluidly connected to the gas source via the gas inflow and fluidly connected to the rotary mechanical phase contactor via a gas outflow of the controller.
Figure 6 of Eckert teaches a densification pump fluidly connected to the liquid source via the liquid inflow (figure 6: pre-charge pump 232 & increasing the pressure of the material outflow is considered a reading on densification as significantly increasing the pressure of a liquid increases the density of gas solutes in that liquid) and fluidly connected to the rotary mechanical phase contactor (Figure 8 is relied upon for teaching of phase contactor) via a liquid outflow of the pump (figure 6: pre-charge pump 232’s outflow leads directly to the equipment used for phase contacting).
Wang teaches a mass flow controller fluidly connected to the gas source via the gas inflow and fluidly connected to the rotary mechanical phase contactor via a gas outflow of the controller (figure 1A: gas regulator equipment 4 is fluidly connected to gas inlet pipe 8 and regulator 4’s outlet goes to phase contacting equipment [pressure vessel 1] & Eckert is relied upon to teach the rotary phase contactor).  
It would have been obvious to one skilled in the art before the effective filing date to modify the inlet of the phase contactor of Figure 8 of Eckert with the pre-charge pump of Figure 6 of Eckert in order to bring the liquid solvent to the necessary pressure for processing (Eckert [0081]). It would have been obvious to one skilled in the art before the effective filing date to modify the gas inlet supply of Eckert with the gas pressure regulator of Wang in order to better control gas flow.

Regarding Claim 13, modified Eckert teaches the device (figure 8: phase contactor 320) of claim 1, wherein Wang further teaches the stepless depressurization tube (figures 2A, 2B, 2C: pipe 45 of pressurized water release assembly 40 is considered a reading on decompression tube) is of a diameter in which the Reynolds Number (Re) is less than 2,100 at a desired pressure drop and a desired design flow rate under substantially non-turbulent conditions (intended use: the Reynolds Number (Re) is less than 2,100 is considered intended use as that characteristic is directed to the material to be used and worked upon by the device and the device’s operating conditions & pipe 45 is structurally capable of this performance [C8 L1 – 6]: “laminar”).  

Regarding Claim 14, modified Eckert teaches the device (figure 8: phase contactor 320) of claim 1, wherein Wang further teaches the stepless depressurization tube (figures 2A, 2B, 2C: pipe 45 of pressurized water release assembly 40 is considered a reading on decompression tube) is of a diameter in which the Reynolds Number (Re) is less than 45,000 at a desired pressure drop and a desired design flow rate under substantially non-turbulent conditions (intended use: the Reynolds Number (Re) is less than 45,000 is considered intended use as that characteristic is directed to the material to be used and worked upon by the device and the device’s operating conditions & pipe 45 is structurally capable of this performance [C8 L1 – 6]: “laminar”).

Regarding Claim 15, modified Eckert teaches the device (figure 8: phase contactor 320) of claim 1 wherein Wang further teaches the stepless depressurization tube (figures 2A, 2B, 2C: pipe 45 of pressurized water release assembly 40 is considered a reading on decompression tube) is of a diameter in which the Reynolds Number (Re) is less than 150,000 at a desired pressure drop and a desired design flow rate under substantially non-turbulent conditions (intended use: the Reynolds Number (Re) is less than 150,000 is considered intended use as that characteristic is directed to the material to be used and worked upon by the device and the device’s operating conditions & pipe 45 is structurally capable of this performance [C8 L1 – 6]: “laminar”).

Regarding Claim 16, Eckert teaches the device (figure 8: phase contactor 320) of claim 1. 
Eckert is silent on the stepless depressurization tube is in a helical coil geometry.  
Absent any unexpected results, it would have been obvious matter of design choice before the effective filing date to modify the pipe 45 of assembly 40 of Wang to be a helical coil instead of straight pipe (and assembly 40 accordingly) in order to save horizontal space in an industrial sized apparatus, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 17, Eckert teaches the device (figure 8: phase contactor 320) of claim 1, wherein a feed from the gas source enters the rotary mechanical phase contactor at the center of rotation or about the center of rotation of the high shear rate flow impeller (figure 8: gas tube 344 is at the center of rotation of the impeller) incorporating vanes (figure 8: radial projections 366 are considered a reading on impeller vanes). 

Regarding Claim 19, modified Eckert teaches the device (figure 8: phase contactor 320) of claim 1, wherein Figure 8 of Eckert in view of Figure 9 of Eckert further teaches a solvent liquid from the solvent liquid source and a solute gas from the solute gas source flow through a coaxial entry and are concurrently introduced into the center of rotation or about the center of rotation of the high shear rate flow impeller (figure 8’s gas tube 344 and figure 9’s conduit 440 combined teach a coaxial introduction of gas solute and liquid solvent introduced into the center of rotation of impeller 348) incorporating vanes (figure 8: radial projections 366 are considered a reading on impeller vanes). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert (U.S. Patent Publication No. 2012/0156309 A1 hereinafter Eckert) in view of Wang et al. (U.S. Patent No. 5,167,806 hereinafter Wang) in further view of Roe (PCT Patent Publication No. WO 2015/073345 A1 hereinafter Roe).

Regarding Claim 5, modified Eckert teaches the device (figure 8: phase contactor 320) of claim 1.
Modified Eckert is silent on the rotary mechanical phase contactor and the pressurization pump are separated by up to 24 multiples of interconnecting tubing diameters, said tubing diameters ranging from about 0.125-0.750 inches.  
Roe teaches the rotary mechanical phase contactor (Eckert is relied upon for this teaching) and the pressurization pump (Wang is relied upon for this teaching) are separated by tubing with diameters ranging from about 0.125-0.750 inches ([0020]).
Eckert and Roe are analogous in the field of dissolving gases in liquids on an industrial scale. It would have been obvious to one skilled in the art before the effective filing date to modify the connection between the phase contactor and pressurization pump of Eckert in view of Wang with the tubing of Roe in order to provide laminar or turbulent flow as desired (Roe [0021]). Absent any unexpected results, it would have been an obvious matter of design choice before the effective filing date to modify the tubing length by up to 24 multiples of interconnecting tubing diameters in order to closely couple the phase contactor and pressurization pump to prevent bubble coalescence that can impair the pump operations, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert (U.S. Patent Publication No. 2012/0156309 A1 hereinafter Eckert) in view of Wang et al. (U.S. Patent No. 5,167,806 hereinafter Wang) in further view of Jensen et al. (PCT Patent Publication No. WO 2007/044699(A1) hereinafter Jensen).

Regarding Claim 9, Eckert teaches the device (figure 8: phase contactor 320) of claim 1.
Eckert is silent on an optical/fluorescence dissolved gas probe (DGP) probe to measure the amount of gas in the metastable solution.  
 Jensen teaches a an optical/fluorescence dissolved gas probe (DGP) probe to measure the amount of gas in the metastable solution ([0076]: “… an optical sensor to measure and detect oxygen levels …” & metastable solution is considered intended use).
Eckert and Jensen are analogous in the field of measuring dissolved oxygen for biological science purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the dispersion solution outlet of the phase contactor of figure 8 of Eckert with the optical DO sensor of Jensen in order to more accurately detect dissolved oxygen levels in a gas/liquid mixer’s outlet flow to better control the mixing.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (U.S. Patent Publication No. 2012/0156309 A1 hereinafter Eckert) in view of Wang et al. (U.S. Patent No. 5,167,806 hereinafter Wang) in further view of Glaudel (U.S. Patent Publication No. 2012/0197446 A1 hereinafter Glaudel).

Regarding Claim 10, Eckert teaches the device (figure 8: phase contactor 320) of claim 7.
Eckert is silent on wherein an oxygen flowrate is controlled by analog input signal that is directly applied to the mass flow controller by a variable voltage or current source.  
Glaudel teaches an oxygen (intended use: oxygen is considered intended use) flowrate is controlled by analog input signal that is directly applied to the mass flow controller by a variable voltage or current source ([0027]: “an electrical flow signal from the mass flow sensor indicative of the actual mass flow rate of the fluid flowing in the sensor conduit.”).
Eckert and Glaudel are analogous in the field of controlling gas and liquid flow for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the gas regulator of Eckert in view of Wang with the mass flow controller of Glaudel in order to better control gas flow (Glaudel abstract).

Regarding Claim 11, modified Eckert teaches the device (figure 8: phase contactor 320) of claim 7, wherein Wang further teaches it comprises the mass flow controller (figure 1A: gas regulator equipment 4).
Modified Eckert is silent on an optional proportional controller is used in combination with a dissolved gas probe (DGP) to create a two-control loop/closed loop control system.
[0047] of Eckert teaches a dissolved gas probe (DGP) ([0047]: “polargraphic probe”).
Glaudel teaches an optional proportional controller ([0027]: “proportional control”) is used in combination to create a two-control loop/closed loop control system (the “proportional control” by itself is a closed loop control system and modifying it to aforementioned other equipment does not change that).
It would have been obvious to one skilled in the art before the effective filing date to modify the dispersion solution outlet of the phase contactor of figure 8 of Eckert with the polargraphic probe of [0047] of Eckert in order to more accurately detect dissolved oxygen levels in an gas/liquid mixer’s outlet flow to better control the mixing. It would have been obvious to one skilled in the art before the effective filing date to modify the gas regulator equipment of Eckert in view of Wang with the mass flow controller of Glaudel in order to better control gas flow (Glaudel abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert (U.S. Patent Publication No. 2012/0156309 A1 hereinafter Eckert) in view of Wang et al. (U.S. Patent No. 5,167,806 hereinafter Wang) in further view of Takeda et al. (European Patent No. 1,283,069 A1 hereinafter Takeda).

Regarding Claim 18, modified Eckert teaches the device (figure 8: phase contactor 320) of claim 6.
Modified Eckert is silent on the densification pump is a self- priming positive displacement device.  
Takeda teaches the densification pump is a self- priming positive displacement device (abstract).  
Eckert and Takeda are analogous in the field of industrial scale mixing of gas solute and liquid solvent. It would have been obvious to one skilled in the art before the effective filing date to modify the pre-charge pump of Figure 8 of Eckert in view of Figure 6 of Eckert with the self- priming positive displacement pump of Takeda in order to take advantage of its self-priming ability and to stably convey bubble rich liquids (Takeda [0034]).

Response to Arguments
The underlined portions in this office action indicate additions to claim language and references made since the prior office action. 
Per Applicant’s amendment to the IDS, filed 3 May 2022, the objection regarding the typographical error is withdrawn.
 Per Applicant’s amendment to the drawings, filed 3 May 2022, the objection regarding figure 3 motor shaft being mislabeled is withdrawn.
Per Applicant’s amendment to the drawings, filed 3 May 2022, the objection regarding figure 3 motor shaft being mislabeled is withdrawn.
Per Applicant’s amendment to the drawings, filed 3 May 2022, the objection regarding Claim 16’s helical coil not being drawn is withdrawn.
Per Applicant’s arguments to the objection of the drawings, filed 3 May 2022, the objection regarding solute gas being introduced inline to the rotary phase contactor is withdrawn.
Per Applicant’s amendment to the claims, filed 3 May 2022, the objection regarding the below items are withdrawn.
Claim 6 – modify the language “via a liquid outflow” to “via a liquid outflow of the pump” for sake of clarity.
Claim 7 – modify the language “via a gas outflow” to “via a gas outflow of the controller” for sake of clarity.
Claim 11 – “DGP” needs to be spelled out as “dissolved gas probe (DGP)”
Claim 12 – modify the language “via a liquid outflow” to “via a liquid outflow of the pump” for sake of clarity & modify the language “via a gas outflow” to “via a gas outflow of the controller” for sake of clarity.
Claims 13, 14, and 15 – “stepless depressurization tube is a diameter in which …” should be changed to “stepless depressurization tube is of a diameter in which …”

Per Applicant’s amendment to the claims, filed 3 May 2022, the rejection regarding Claim 11’s second proportional controller being indefinite is withdrawn.

Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive. 
Specifically, applicant argues that the amendment to claim 1 regarding normally projecting vanes overcomes the prior art of record. This is not persuasive as Figures 10 and 11 of Eckert show an impeller with vanes projecting normally from the circumferential surface of the disk impeller. Applicant tries to make the distinction that these vanes project radially and not normally, but this needs to be translated to claim language to have patentable weight.
Specifically, applicant argues that the amendment to claim 1 regarding a valveless and perforation-less stepless decompression tube overcomes the prior art. However support for this claim limitation in the original disclosure is not found.
Specifically, applicant argues that the decompression tube of Wang is not stepless as upstream of it, Wang teaches a pressure reduction valve 20. This is not persuasive as this valve is upstream of assembly 40 and therefore outside the boundaries of the equipment that is used to modify Figure 8 of Eckert. Assembly 40 and specifically pipe 45, is still considered a teaching on stepless.
Specifically, applicant argues that Wang is not analogous to the instant case. This is not persuasive, even though Wang and the instant case differ in a few technical details. Wang is still analogous to the Primary reference of Eckert in that they both use industrial rotating equipment to dissolve oxygen into water.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774